[EXECUTION VERSION]




NONQUALIFIED STOCK OPTION AGREEMENT
(TIME-VESTING)


THIS AGREEMENT (the “Agreement”) is made between Team Health Holdings, Inc., a
Delaware corporation (hereinafter called the “Company”), and Leif M. Murphy
(hereinafter called the “Participant”):
R E C I T A L S:
WHEREAS, the Company has adopted the Team Health Holdings, Inc. Amended and
Restated 2009 Stock Incentive Plan (the “Plan”), which Plan is incorporated
herein by reference and made a part of this Agreement. Capitalized terms not
otherwise defined herein shall have the same meanings as in the Plan; and
WHEREAS, the Committee and the Board of Directors have determined that it would
be in the best interests of the Company and its shareholders to grant the option
provided for herein to the Participant pursuant to the Plan and the terms set
forth herein.
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
1. Grant of the Option. The Company hereby grants to the Participant, effective
as of September 19, 2016 (the “Date of Grant”), the right and option (the
“Option”) to purchase, on the terms and conditions hereinafter set forth, all or
any part of an aggregate of 381,346 Shares, subject to adjustment as set forth
in the Plan. The purchase price of the Shares subject to the Option shall be the
Fair Market Value on the Date of Grant (the “Option Price”), which was $32.61
per share. The Option is intended to be a non-qualified stock option, and is not
intended to be treated as an option that complies with Section 422 of the
Internal Revenue Code of 1986, as amended.
2.    Vesting.
(a)    Ordinary Vesting; Treatment Upon Certain Terminations of Employment.
Subject to the Participant’s continued Employment with the Company, the Option
shall vest and become exercisable with respect to thirty three and one-third
percent (33.3%) of the Shares initially covered by the Option on each of the
first, second, and third anniversaries of the Date of Grant (such anniversaries,
the “Vesting Dates”). Notwithstanding the foregoing, in the event the
Participant’s Employment is terminated (i) by the Company without Cause, (ii)
due to the Participant’s resignation for Good Reason (either of (i) or (ii), a
“Qualifying Termination”), in each case, prior to a Change in Control, or (iii)
due to death or Disability at any time prior to any of the Vesting Dates, then
the Option shall be deemed to vest on the termination date such that, after
taking in account any previously vested portion of the Option, the Participant
will have vested in an amount equal to the greater of (x) forty-two percent
(42%) of the total number of Shares initially covered by the Option, and (y) the
pro-rata portion of the total number of Shares initially covered by the Option
calculated based on the portion of the three (3) year vesting period commencing
on the Date of Grant and ending on the date of termination, measured on a daily
basis.
At any time, the portion of the Option which has become vested and exercisable
as described above (or pursuant to Section 2(c) below) is hereinafter referred
to as the “Vested Portion”.





--------------------------------------------------------------------------------





(b)    Change in Control. Notwithstanding any provisions of this Agreement or
the Plan to the contrary, in the event of a Qualifying Termination that takes
place following a Change in Control, the Option shall, to the extent not then
vested and not previously forfeited, immediately become fully vested and
exercisable. Additionally, in connection with any Change in Control, the
provisions set forth in Section 3.6(f) of the employment agreement by and among
the Participant, AmeriTeam Services, LLC and the Company, dated as of September
2, 2016, as may be amended from time to time (the “Employment Agreement”) are
hereby incorporated by reference and shall apply to the Option.
(c)    Other Terminations of Employment. If the Participant’s Employment with
the Company is terminated for any reason (other than those set forth in Sections
2(a) and (b)), the Option shall, to the extent not then vested, be canceled by
the Company without consideration, and the Vested Portion of the Option shall
remain exercisable for the period set forth in Section 3(a). Notwithstanding the
foregoing, if the Participant materially breaches any of the restrictive
covenants or other material terms set forth in the Employment Agreement, the
entire Option (including, without limitation, the Vested Portion of the Option)
shall be cancelled by the Company without consideration and no portion of the
Option shall remain exercisable.
3.    Exercise of Option.
(a)    Period of Exercise. Subject to the provisions of the Plan and this
Agreement, the Participant may exercise all or any part of the Vested Portion of
the Option at any time prior to the earliest to occur of:
(i)     the eighth (8th) anniversary of the Date of Grant;
(ii)     one (1) year following the date of the Participant’s termination of
Employment due to death or Disability;
(iii)     ninety (90) days following the date of the Participant’s termination
of Employment by the Company without Cause or by the Participant for any reason;
and
(iv)     the date of the Participant’s termination of Employment by the Company
for Cause; and
(v)     the first date on which the Participant materially breaches any of the
restrictive covenants or other material terms of the Employment Agreement.
For purposes of this Agreement, “Cause,” “Good Reason,” and “Disability” shall
have the respective meanings ascribed to them in the Employment Agreement.


(b)    Method of Exercise.
(i)     Subject to Section 3(a), the Vested Portion of the Option may be
exercised by either delivering to the Company at its principal office written
notice of intent to so exercise or by providing such notice to the Company’s
designated contact person for the Plan; provided that, the Option may be
exercised with respect to whole Shares only. Such notice shall specify the
number of Shares for which the Option is being exercised and shall be
accompanied by payment in full of the Option Price. The payment of the Option
Price may be made at the election of the Participant (i) in cash or its
equivalent (e.g., by check), (ii) to the extent permitted by the Committee, in
Shares having a Fair Market Value equal


2



--------------------------------------------------------------------------------





to the aggregate Option Price for the Shares being purchased and satisfying such
other requirements as may be imposed by the Committee; provided, that such
Shares have been held by the Participant for no less than six months (or such
other period as established from time to time by the Committee in order to avoid
adverse accounting treatment applying generally accepted accounting principles),
(iii) partly in cash and, to the extent permitted by the Committee, partly in
such Shares, (iv) if there is a public market for the Shares at such time,
through the delivery of irrevocable instructions to a broker, who has been
either approved or, if applicable, designated by the Committee, to sell Shares
obtained upon the exercise of the Option and to deliver promptly to the Company
an amount out of the proceeds of such Sale equal to the aggregate option price
for the Shares being purchased, or (v) through a “net settlement” as described
in Section 6(c) of the Plan. No Participant shall have any rights to dividends
or other rights of a stockholder with respect to Shares subject to an Option
until the Participant has given written notice of exercise of the Option, paid
in full for such Shares and, if applicable, has satisfied any other conditions
imposed by the Committee pursuant to the Plan.
(ii)     Notwithstanding any other provision of the Plan or this Agreement to
the contrary, the Option may not be exercised prior to the completion of any
registration or qualification of the Option or the Shares under applicable state
and federal securities or other laws, or under any ruling or regulation of any
governmental body or national securities exchange that the Committee shall in
its sole discretion determine to be necessary or advisable.
(iii)     Upon the Company’s determination that the Option has been validly
exercised as to any of the Shares, the Company shall issue certificates in the
Participant’s name for such Shares. However, the Company shall not be liable to
the Participant for damages relating to any delays in issuing the certificates
to him, any loss of the certificates, or any mistakes or errors in the issuance
of the certificates or in the certificates themselves. Notwithstanding the
foregoing, the Company may elect to recognize the Participant’s ownership
through uncertificated book entry.
(iv)     In the event of the Participant’s death, the Vested Portion of the
Option shall remain exercisable by the Participant’s executor or administrator,
or the person or persons to whom the Participant’s rights under this Agreement
shall pass by will or by the laws of descent and distribution as the case may
be, to the extent set forth in Section 3(a). Any heir or legatee of the
Participant shall take rights herein granted subject to the terms and conditions
hereof.
4.    No Right to Continued Employment. The granting of the Option evidenced
hereby and this Agreement shall impose no obligation on the Company or any
Affiliate to continue the Employment of the Participant and shall not lessen or
affect the Company’s or its Affiliate’s right to terminate the Employment of
such Participant.
5.    Legend on Certificates. To the extent applicable, the certificates
representing the Shares purchased by exercise of the Option shall be subject to
the rules, regulations, and other requirements of the Securities and Exchange
Commission, any stock exchange upon which such Shares are listed, and any
applicable Federal or state laws, and the Committee may cause a legend or
legends to be put on any such certificates to make appropriate reference to such
restrictions.
6.     Transferability. The Option shall be subject to transfer restrictions as
set forth in Section 15 of the Plan.


3



--------------------------------------------------------------------------------





7.     Withholding. The Participant may be required to pay to the Company or any
Affiliate and the Company shall have the right and is hereby authorized to
withhold, any applicable withholding taxes in respect of the Option, its
exercise or any payment or transfer under or with respect to the Option and to
take such other action as may be necessary in the opinion of the Committee to
satisfy all obligations for the payment of such withholding taxes.
8.     Securities Laws. Upon the acquisition of any Shares pursuant to the
exercise of the Option, the Participant will make or enter into such written
representations, warranties and agreements as the Committee may reasonably
request in order to comply with applicable securities laws or with this
Agreement.
9.     Notices. Any notice necessary under this Agreement shall be addressed to
the Company in care of its Secretary at the principal executive office of the
Company and to the Participant at the address appearing in the personnel records
of the Company for the Participant or to either party at such other address as
either party hereto may hereafter designate in writing to the other. Any such
notice shall be deemed effective upon receipt thereof by the addressee.
10.     Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the state of Delaware without regard to conflicts of
laws.
11.     Option Subject to Plan. By entering into this Agreement the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan. The Option is subject to the Plan. The terms and provisions of the Plan,
as they may be amended from time to time, are hereby incorporated herein by
reference. In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of the Plan will govern and prevail.
12.    Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.


4



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Agreement to be effective as of
the day and year first above written.
Team Health Holdings Inc.


/s/ Steven E. Clifton
Name: Steven E. Clifton
Title: Executive Vice President and
General Counsel


Participant


/s/ Leif M. Murphy
Leif M. Murphy
























[Signature Page – Murphy Time Option Sign-On Award Agreement]


5

